Citation Nr: 0634409	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  00-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for chronic granulomatous disease with cervical 
myelopathy for purposes of accrued benefits.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151 (West 1991) or (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to July 
1957.  He died in November 1999.  The appellant is his 
surviving spouse.  

At the time of the veteran's death, he had pending an appeal 
of the denial of a claim of entitlement to disability 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for cervical nerve damage.  In February 2000, that 
appeal was dismissed by the Board of Veterans Appeal (Board) 
based upon the death of the veteran.  

When this matter was last before the Board in July 2003, it 
was remanded to the Department of Veterans Affairs (VA), 
Louisville, Kentucky, Regional Office (RO) for development 
and readjudication of the appellant's claims of entitlement 
to disability benefits under the provisions of 38 U.S.C.A. 
§ 1151 for cervical nerve damage for accrued benefits 
purposes, and entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.  Following the completion 
of the requested development, a supplemental statement of the 
case was issued in December 2005, and the case was returned 
to the Board for further appellate review.  

After the claims file was returned to the Board, additional 
pertinent medical evidence was submitted by the appellant in 
the form of a medical opinion in support of her claims.  
Normally, such evidence would have to be remanded to the RO 
for initial review.  38 C.F.R. § 20.1304 (2006).  In this 
case, however, the appellant's representative waived that 
initial review.




FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claims and the evidence necessary to substantiate them.

2.  The competent and probative evidence in this case 
supports the finding that chronic granulomatous disease with 
cervical myelopathy was aggravated as a result of treatment 
received by the veteran at the VA Medical Center in 1988.

3.  The competent and probative evidence in this case 
supports the finding that chronic granulomatous disease with 
cervical myelopathy caused or contributed substantially or 
materially to cause the veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation, for 
purposes of accrued benefits, for additional disability, 
classified as chronic granulomatous disease with cervical 
myelopathy, as a result of VA treatment received in a VA 
Medical Center in 1988, have been met.  38 U.S.C.A. § 1151 
(West 1991).

2.  The criteria for the award of DIC benefits pursuant to 38 
U.S.C.A. § 1151 for death due to VA treatment have been met 
or approximated.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.310, 3.358 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant  is seeking entitlement to compensation under 
38 U.S.C.A. § 1151 for chronic granulomatous disease with 
cervical myelopathy for purposes of accrued benefits, and 
entitlement to DIC under 38 U.S.C.A. § 1151, based upon 
whether she can establish the former claim, that is, whether 
she can establish benefits for the veteran's chronic 
granulomatous with cervical myelopathy.  

In the interest of clarity, the Board will initially address 
the matter of whether these issues have been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, a pertinent factual background 
will be set forth.  Finally, the Board will analyze the 
appellant's claims.

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the appellant's case, the RO notified her of the 
requirements for her to be successful in her claims, and 
obtained the veteran's service medical records and all 
private and VA treatment records that were identified by the 
appellant.  The RO also obtained medical opinions in March 
2001 for the express purpose of determining whether the 
evidence was supportive of the appellant's claims.  In view 
of the fact that this decision is a complete grant of the 
benefits sought on appeal, further notification and 
development pursuant to the VCAA is not required.

Factual Background

The medical evidence in the claims file shows that the 
veteran was admitted to the Lexington, Kentucky, VA Medical 
Center, (VAMC) on November 4, 1987 with onset of right arm 
heaviness, numbness, and pain in the entire right arm in 
August 1987.  He denied any precipitating event.  The 
condition had progressively increased since that time.  
Electromyograms (EMGs)and nerve conduction studies performed 
prior to hospitalization had revealed findings consistent 
with a right C8 or T1 radiculopathy.  The veteran was 
admitted for cervical myelogram that showed mild anterior 
extradural defects at all the intervertebral disc space 
levels from C3-4 through C6-7.  These mild anterior defects 
appeared to be due to both a combination of bulging discs and 
bony hypertrophy.  There was some bony compression of the 
anterior subarachnoid space but there was no spinal stenosis 
or compression of the cervical spinal cord.  Hypertrophic 
degenerative changes were seen in the cervical spine but no 
other bony lesions.  No surgical intervention for the 
degenerative spine disease was recommended at that time.  The 
veteran was scheduled for additional EMG/nerve conduction 
studies that were performed on November 24, 1987, and that 
confirmed radicular injury.  The veteran canceled a 
Neurosurgery Clinic appointment scheduled for February 5, 
1988.  When seen on June 3, 1988, he reported pain on the 
right side of his neck radiating into the right arm.  He was 
readmitted to the VAMC on June 14, 1988, where CT scan of the 
cervical spine revealed surgical causes of the veteran's 
pain.  Consequently, an attempt at cervical traction was 
made.  The veteran responded with cervical traction with the 
pain being relieved with 8 to 10 pounds, twice a day.  The 
veteran was discharged on June 24, 1988, to continue traction 
with a home traction device.  

The veteran was seen in the VA Neurosurgery Clinic on August 
26, 1988, for follow-up.  He reported improvement in symptoms 
with home cervical traction.  Subsequent VAMC reports reflect 
complaints of low back pain but no specific complaints 
relating to the cervical spine.  

Of record is the report of the veteran's hospitalization at 
Paul B. Hall Regional Medical Center on October 2, 1991, for 
complaints of back and leg pain.  He was shown to be status 
post surgery on the low back.  The hospital report does not 
reflect complaints of or treatment for any disability 
relating to the cervical spine.  VAMC notes dated January 7, 
1992, and February 7, 1992, reflect concerns about the 
veteran's eligibility for treatment.  He apparently was found 
not to be eligible for long-term epidural catheter treatment.  

There are no reports of VAMC treatment between February 7, 
1992, and June 13, 1994.  Of record is the report of a 
cervical spine x-ray performed at a private facility on May 
27, 1994, in connection with the veteran's complaints of 
gradual right arm paralysis.  Highlands Regional Medical 
Center report dated June 7, 1994, showed the veteran was seen 
with decreased reflexes in both upper arms and profound 
weakness of the proximal musculature of the right arm.  

The veteran was seen in the Neurosurgery Clinic of the VAMC 
on July 8, 1994.  At that time he reported a four year 
history of symptoms of right arm numbness, weakness and pain, 
as well as neck pain.  The veteran underwent MRI of the 
cervical spine on July 20, 1994, which revealed a posterior 
vertebral body soft tissue mass compressing on the cord which 
had diffuse spinal stenosis throughout.  Cardiac 
catheterization revealed single vessel coronary artery 
disease; he was deemed fit for surgery.  On September 26, 
1994, he underwent anterior cervical dissection and 
corpectomy C3-C6 with neck spine fusion fibular strut graft 
and synthesis plates with spinal fixation for diagnosis of 
cervical myelopathy.  The pathology report showed fragments 
of cartilage with crystalline deposits with an appearance and 
refraction pattern consistent with calcium pyrophosphate.  
Similar appearing crystals were shown to be found in 
chondrocalcinosis and pseudogout.  When seen for follow-up on 
October 14, 1994, strength was improved in all extremities.  

The veteran continued to be followed in the VAMC system.  
When seen in Neurosurgery on January 10, 1996, he was shown 
with progressive increase in neck and shoulder pain.  An MRI 
performed in November 1995 was shown to have been distorted 
secondary to Motrin and repeat was planned to evaluate strut 
graft/granulomatous disease.  MRI performed on February 6, 
1996, showed cervical spine stenosis and abnormal cord signal 
from the C3-C7 level.  There was no evidence of recurrent 
tumor.  When seen in the Orthopedics Clinic on March 25, 
1996, the veteran reported shoulder pain which awakened him 
at night.  He also reported incontinence.  As a result, the 
veteran was immediately referred to Neurosurgery for 
progression of chronic granulomatous disease of the neck and 
a chronic myelopathy.  

On May 14, 1996, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 (West 1991) for chronic 
granulomatous disease with cervical myelopathy.  His claim 
was denied by the RO in January 1997.  The veteran ultimately 
perfected an appeal of that decision.  

In May 1997, D.A.B., M.D., an Associate Professor at the 
University of Kentucky Chandler Medical Center, and Section 
Head of the Division of Neurosurgery of the VAMC, submitted a 
statement regarding the veteran's claim.  In the statement, 
Dr. D.A.B. provided a pertinent history of the veteran's 
treatment by VAMC beginning with the treatment for his 
complaints in 1988 for right upper extremity pain and 
weakness, continuing to the diagnosis of granulomatous 
disease of the cervical spine, and concluding with the 
results of her examination of the veteran as of the date of 
the statement.  In the statement, Dr. D.A.B. concluded that 
the veteran was completely and irrevocably disabled from his 
cervical spine disease.  She opined that "according to the 
records and history, signs [of granulomatous disease] were 
present in 1988 and early intervention certainly would have 
positively impacted on his present state [in May 1997]."  

The veteran was admitted to the VAMC in January 1999 with 
melena.  In February 1999, he had a pacer placed and was 
noted to have decreased blood pressure.  He received coronary 
artery stents time two.  He then underwent surgical repair of 
the aorto-enteric fistula and axillary bifemoral bypass, 
after which he spent three months in the intensive care unit.  
The veteran was discharged from the VAMC in May 1999, but 
returned in July 1999 with nausea and vomiting.  On September 
2, 1999, the veteran was transferred from the VAMC to the 
University of Kentucky Hospital with diagnoses of status 
aspiration pneumonia, oralpharyngeal dysphagia, and feeding 
tube.  

The veteran was hospitalized at the University of Kentucky 
Hospital Chandler Medical Center from September 2, 1999, to 
November 15, 1999.  In the Discharge Summary of that 
hospitalization, it was noted that the veteran's diagnoses 
during the hospitalization included aspiration pneumonia, 
coronary artery disease, and peripheral vascular disease.  
Procedures during hospitalization included tracheostomy and 
percutaneous endoscopy.  In early November 1999, the veteran 
was felt to be stable for transfer to a nursing home or to 
home with home health care.  The veteran was discharged in 
stable condition on November 15, 1999, to be transferred to 
St. Catherine Care Center.  

A Certificate of Death is of record that documents that the 
veteran died on November [redacted], 1999.  The immediate cause of 
death listed on the Certificate is coronary artery disease.  
There is nothing else listed on the Certificate as a "cause 
leading to the immediate cause of death".  

In December 1999, the appellant filed the current claims for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic granulomatous disease with cervical myelopathy for 
purposes of accrued benefits and entitlement to DIC benefits 
under 38 U.S.C.A. § 1151.  These claims were denied in rating 
decisions dated in March 2000 and June 2000.  The appellant 
has perfected appeals of these decisions.  

In September 2000, D.A.B., M.D., the Associate Professor and 
Section Head of the Division of Neurosurgery of the VAMC, 
submitted a second statement, this time regarding the 
appellant's claim.  In the statement, Dr. D.A.B. recalled 
that the veteran first presented to the VAMC Neurosurgery 
Clinic in 1994 secondary to progressive cervical myelopathy.  
It was noted that the veteran had reported having problems 
dating back at least 6 years, however, extensive 
investigation had not been done.  Dr. D.A.B. noted that a 
cervical MRI was performed that was significant for a mass 
compressing the cervical spine.  She noted that surgical 
intervention resulted in pathologic interpretation consistent 
with granulomatous disease.  Dr. D.A.B. stated that because 
of the severity of the lesion and involvement of the spinal 
cord, complete extirpation of the lesion could not be 
accomplished.  It was noted that the veteran enjoyed improved 
neurologic status for approximately four years.  

Dr. D.A.B. then noted that the veteran ultimately succumbed 
on November [redacted], 1999, after a long hospitalization.  She 
stated that at the time of his last hospital admission, the 
veteran's neurologic status had deteriorated significantly 
and he was showing signs during his hospitalization of 
central cord syndrome and brainstem dysfunction.  She noted 
that because of the presence of the veteran's pacemaker, a 
MRI could not be done, but that she suspected that the 
veteran had recurrence of the granulomatous process with 
probable secondary vascular insufficiency to the spinal cord 
and brainstem.  Dr. D.A.B. opined that this ultimately led to 
respiratory insufficiency and contributed to the veteran's 
death.  She concluded by stating her belief that the 
veteran's neurologic status played a much larger role in 
hastening his death than the listed cause of death, coronary 
artery disease.  

In November 2000, D.R., M.D., of the Department of Internal 
Medicine at the University of Kentucky Medical Center, 
provided a statement in support of the appellant's claim.  In 
the statement, Dr. D.R. indicated that the examination of the 
veteran during hospitalization in September 1999 indicated 
that the veteran had suffered a brain stem insult with a 
differential diagnosis that included a stroke or the 
progression of the granulomatous process to the cervical 
spinal cord.  Dr. D.R. related his suspicion that, whatever 
the etiology, the veteran's death was related to some sort of 
respiratory difficulty due to this neurological insult.  

In December 2000, the RO requested a medical opinion from the 
VAMC regarding whether the veteran's granulomatous disease 
with cervical myelopathy was due to the failure of the VAMC 
to treat the veteran's condition, and whether that disability 
was a cause of the veteran's death.  In response to that 
request, L.C., M.D. provided an opinion dated in March 2001 
that was subsequently modified by two separate addendums.  

In the March 2001 opinion and subsequent addendum opinions, 
Dr. L.C. indicated that the veteran's claims file had been 
reviewed.  In the second addendum opinion, Dr. L.C. opined 
that although it was unclear whether granulomatous disease 
was present in 1988, the veteran's eventual pathologic 
diagnosis of granulomatous disease raises a question that 
such disease was present in 1988.  

In the third and final addendum opinion, Dr. L.C. stated that 
although it is unclear whether the granulomatous disease was 
present in 1988, it is as likely as not possible it was 
present and as likely as not possible treatment in 1988 would 
have prevented eventual myelopathy.  He noted that converse 
possibilities are also as likely as not given the 
uncertainties.  Dr. L.C. opined further that there appeared 
to be no evidence to decide whether an extension of the 
veteran's granulomatous disease occurred near the time of the 
veteran's death so as to be a factor in his death.  He 
opined, however, that it is as likely as not possible 
granulomatous disease spread was a factor leading to his 
death, for instance causing brainstem or worsened cervical 
cord injury.  

In April 2006, C.N.B., M.D., a neuro-radiologist, provided an 
"Independent Medical Evaluation" in support of the 
appellant's claim.  In the opinion, Dr. C.N.B. states that it 
is his opinion that if the veteran had received a more 
accurate diagnosis and aggressive cervical decompression 
surgery in 1988, he would not have had his progressive 
permanent cervical myopathy, and he would have been healthier 
and more able to tolerate the medical insults of his 
abdominal vascular surgery in 1999 and would have likely been 
a better candidate for aggressive cervical decompression of 
his neck, and therefore, would have likely had fewer 
respiratory and coronary complications during his last 
hospitalization and would have lived longer.  

Accrued Benefits under 38 U.S.C.A. § 1151 Analysis

At the time of the veteran's death, he had pending a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for chronic granulomatous disease with cervical 
myelopathy.  Although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while 
the claim for accrued benefits is separate from the claim for 
compensation under 38 U.S.C.A. § 1151 filed by the veteran 
prior to his death, the accrued benefits claim is derivative 
of the veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  In the instant case, the 
veteran died in November 1999, and the claim for accrued 
benefits was received in December 1999.

The law applicable to this claim for accrued benefits 
provides that certain individuals may be paid periodic 
monetary benefits (due and unpaid for a period not to exceed 
two years) to which the veteran was entitled at the time of 
his death under existing ratings or based on evidence in the 
file at the time of the veteran's death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000.  Here, the appellant, as the 
veteran's spouse, is advancing essentially the same claim for 
compensation under 38 U.S.C.A. § 1151, for accrued benefits 
purposes, which the veteran had pending at the time of his 
death.

With respect to the appellant's claim for benefits under 
38 U.S.C.A. § 1151, the Board pointed out in the July 2003 
remand, that the RO had erroneously applied the wrong version 
of 38 U.S.C.A. § 1151 in its prior decisions.  It was noted 
that because the veteran had filed his claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991) for 
chronic granulomatous disease with cervical myelopathy on May 
10, 1996, which was prior to October 1, 1997, that claim was 
not subject to more recent [and more restrictive] amendments 
to that law, and that the only issue before VA was whether 
the veteran's chronic granulomatous disease with cervical 
myelopathy was the result of VA treatment, without regard to 
fault or whether the resulting disability was reasonably 
foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Since the appellant's claim for accrued benefits is 
derivative of the veteran's claim, the issue that remains 
before VA is the same that existed when the veteran advanced 
his claim as just described.  

Title 38, United States Code § 1151, as in effect in May 
1996, provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
or death by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability or death but also that the 
proximate cause of the additional disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as 
the veteran filed his claim prior to October 1, 1997, and as 
the appellant's claim for accrued benefits is derivative of 
the veteran's claim, the only issue before the Board is 
whether the veteran's chronic granulomatous disease with 
cervical myelopathy was in any way the result of VA 
treatment. 

In the instant case, considerable effort was made on the part 
of the appellant, as well as on the part of the RO in the 
development of the appellant's claim, to determine whether 
the veteran's chronic granulomatous disease with cervical 
myelopathy could have been detected and potentially corrected 
by the VAMC in 1988.  Focus was placed in this development 
upon whether the neck and upper extremity symptoms reported 
by the veteran in 1988 should have been more aggressively 
studied by the VAMC.  Essentially, the questions posed and 
then answered in these opinions were whether the veteran's 
chronic granulomatous disease was aggravated by the negligent 
failure of the VAMC to timely diagnose and treat the disease.  
Clearly, by proceeding in this manner, the question of 
whether there was fault on the part of the VAMC was 
interjected by the RO into the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151.  As emphasized above, 
however, the only question that needs to be answered is 
whether the veteran's chronic granulomatous disease with 
cervical myelopathy was the result of VA treatment, without 
regard to fault or whether the resulting disability was 
reasonably foreseeable.  This question was not specifically 
answered in the medical opinions provided by the appellant in 
support of her claim or in the medical opinions obtained by 
the RO in March 2001.  

Based upon an overview of all of the medical opinions found 
in the record, however, it can be concluded that during the 
veteran's treatment at the VAMC in 1988, it was as likely as 
not that he had chronic granulomatous disease that was left 
untreated.  Significantly, in the March 2001 VA medical 
opinion and subsequent addendum opinions, Dr. L.C. concluded 
that it is as likely as not possible granulomatous disease 
was present in 1988.  It is true that in stating only that 
such a result was "possible," the probative value of the 
opinion is significantly diluted.  It is also noted, however, 
that the only other medical opinions offered in this case 
were in direct support of the appellant's claim (and the 
veteran's claim during his lifetime), and were more emphatic 
in the belief that the disease was present in 1988.  

Applying the law of the case as it existed for claims such as 
this one filed prior to October 1997, it matters not whether 
chronic granulomatous disease was left undetected and 
untreated through the fault of the VAMC or for any other 
reason, including whether it was totally undetectable 
regardless of the medical treatment applied.  The fact that 
chronic granulomatous disease as likely as not existed in 
1988 is key; the fact that it was not treated by the VAMC in 
1988 is undisputed.  The failure to treat the disease 
regardless of the reason is what led to its aggravation, and 
it was that aggravation which resulted in the veteran's 
ultimate development of cervical myelopathy and other 
complications; complications that were eventually detected in 
1996.  

As noted above, it is irrelevant whether more aggressive 
treatment by the VAMC in 1988, or indeed after 1988, could 
have resulted in the resolution of his granulomatous disease.  
The Board finds that the competent and probative evidence in 
this case supports the finding that the veteran's chronic 
granulomatous disease with cervical myelopathy was aggravated 
as a result of VA medical treatment in 1988.  Consequently, 
the Board can conclude that the appellant has satisfied the 
criteria for compensation under 38 U.S.C.A. § 1151 for 
accrued benefits purposes, for the veteran's chronic 
granulomatous disease with cervical myelopathy.  The benefit-
of-the-doubt doctrine has been considered and found to be for 
application in this case.  38 U.S.C.A. § 5107.  

DIC Benefits under 38 U.S.C.A. § 1151 Analysis

At the time of the veteran's death, service connection was 
not in effect for any disability.  In fact, the appellant 
does not claim, and the evidence does not suggest that the 
veteran's death was related to his period of service in any 
way.  

The appellant's claim for DIC has always turned upon the 
threshold establishment of benefits under 38 U.S.C.A. § 1151 
for accrued benefits purposes.  In other words, if benefits 
under 38 U.S.C.A. § 1151 for chronic granulomatous disease 
with cervical myelopathy for purposes of accrued benefits 
could be established under the non-fault standard, and if 
chronic granulomatous disease with cervical myelopathy can be 
shown to have contributed substantially or materially to the 
cause of the veteran's death, then entitlement to DIC 
benefits could also be established without regard to fault on 
the part of VA.  38 C.F.R. § 3.312 (2006).  

A service-connected disability (or in this case a disability 
established under 38 U.S.C.A. § 1151) will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability (or in this case a disability 
established under 38 U.S.C.A. § 1151) contributed to death, 
it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c); see Schoonover v. Derwinski, 3 Vet. App. 166, 
168-69 (1992).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c); see 
Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2005); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

As decided above, the appellant can be awarded benefits under 
38 U.S.C.A. § 1151 for chronic granulomatous disease with 
cervical myelopathy for purposes of accrued benefits.  The 
dispositive question thus presented in her DIC claim is 
whether chronic granulomatous disease with cervical 
myelopathy can be shown to have contributed substantially or 
materially to the cause of the veteran's death.  

Just as it was for the issue of accrued benefits, 
considerable effort was made on the part of the appellant, as 
well as on the part of the RO in the development of the 
appellant's claim, to determine whether the veteran's chronic 
granulomatous disease with cervical myelopathy could have 
contributed substantially or materially to the cause of the 
veteran's death.  To that end, several medical opinions were 
obtained.  

Based upon an overview of all of these medical opinions, it 
can be concluded that it was as likely as not that the 
veteran had active chronic granulomatous disease at the time 
of his death, and that disease as likely as not contributed 
substantially to the veteran's demise.  Significantly, in the 
March 2001 VA medical opinion and subsequent addendum 
opinions, Dr. L.C. concluded that "it is as likely as not 
possible granulomatous disease spread was a factor leading to 
his death, for instance causing brainstem or worsened 
cervical cord injury."  It is true once again that in 
stating only that such a result was "possible" the 
probative value of the opinion is significantly diluted.  It 
is also noted once again, however, that the only other 
medical opinions offered in this case were in direct support 
of the appellant's claim (and the veteran's claim during his 
lifetime), and were more emphatic in the belief that active 
chronic granulomatous disease was present at the time of his 
death, and that the disease contributed substantially to the 
veteran's demise.  

The Board finds that the competent and probative evidence in 
this case supports the finding that the veteran's chronic 
granulomatous disease with cervical myelopathy contributed 
substantially to the veteran's demise.  Consequently, the 
Board can conclude that the appellant has satisfied the 
criteria for DIC benefits under 38 U.S.C.A. § 1151.  The 
benefit-of-the-doubt doctrine has been considered and found 
to be for application in this case.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for chronic granulomatous disease with cervical 
myelopathy for purposes of accrued benefits is granted.  

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 (West 1991) or (West 2002) is 
granted.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


